Exhibit 3.0 STERLING CONSTRUCTION COMPANY, INC. (A Delaware corporation) Amended and Restated Certificate of Incorporation (Pursuant to Section 242 and Section 245 of the Delaware General Corporation Law) 1. The date of filing of the original certificate of incorporation of Sterling Construction Company, Inc. with the Secretary of State of the State of Delaware was April 1, 1991 and it was filed under the name Hallwood Holdings Incorporated.The Corporation's name was subsequently changed to Oakhurst Capital, Inc.; then to Oakhurst Company, Inc.; and finally to its current name. 2. Pursuant to Sections 242 and 245 of the General Corporation Law of the State of Delaware, this Amended and Restated Certificate of Incorporation was duly adopted by the Board of Directors of the Corporation on March 13, 2009 and it was approved by the stockholders of the Corporation entitled to vote thereon on May 6, 2009 in accordance with Section 242 of the Delaware General Corporation Law and the provisions of the Certificate of Incorporation then in effect regarding the amendment thereof. 3. The Certificate of Incorporation of the Corporation is hereby amended and restated to read in its entirety as set forth below, which instrument shall be entitled and hereafter referred to as the "Certificate of Incorporation of Sterling Construction Company, Inc." Certificate of Incorporation of Sterling Construction Company, Inc. Article I The name of the Corporation is Sterling Construction Company, Inc. (hereinafter sometimes referred to as the "Corporation.")
